Citation Nr: 0430579	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, September 1981 to June 1991, and from January 
1994 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in June 2003. 

In February 2004, the Board remanded this case to the RO via 
the Veterans Benefits Administration Appeals Management 
Center (VBA AMC), in Washington, DC.  The requested 
development was completed and the case has been returned to 
the Board.  


FINDINGS OF FACT

1.  The veteran was born in October 1959.  He has a high 
school education, and does not have a college degree or 
technical school certificate.  He has not worked since the 
mid-1990's.

2.  The veteran has no service-connected disabilities.

3.  The veteran's nonservice-connected disabilities are 
identified and rated as follows: lumbosacral strain, 
evaluated as 20 percent disabling; dermatitis of the face and 
scalp, evaluated as 10 percent disabling; boils of the groin 
area, evaluated as 10 percent disabling; and muscle tension 
headaches, evaluated as 0 percent disabling. The combined 
evaluation is 40 percent.

4.  The veteran does not meet the schedular criteria for 
pension purposes, and is not precluded from substantially 
gainful employment due to disabilities not originating from 
willful misconduct.

CONCLUSION OF LAW

The veteran is not permanently and totally disabled as a 
result of disabilities not originating from willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.321(b)(2), 3.340, 3.342, 4.16, 4.17 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the timing requirements were met since the letter was 
issued in September 2001, prior to the April 2002 denial of 
the claim.  Moreover, VA satisfied this duty by means of 
letters to the veteran from the RO dated in September 2001, 
as well as by the discussions in the June 2002 statement of 
the case (SOC), and the January 2003 and June 2004 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish entitlement to nonservice-connected pension, and of 
the reasons for the denial of his claim.  Additionally, these 
documents specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

Further, the Board notes that over the course of the appeal, 
amendments were made to the criteria used to rate skin 
disorders, which became effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  Also, amendments were 
made to the criteria used to rate intervertebral disc 
syndrome under Diagnostic Code 5293, which took effect on 
September 23, 2002, and disabilities of the spine that became 
effective September 26, 2003.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), 68 Fed. Reg. 51454-51458 (August 27, 
2003).  The veteran was notified of the new criteria and 
their application to his case by the most recent SSOC of June 
2004.  Further, proceeding with a decision at this time would 
not prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993) since the RO has evaluated the disabilities under 
the old and new criteria.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In accordance with the Board's remand of February 
2004, the veteran was afforded a VA examination in April 
2004.  A report of this examination is in the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Disabilities for Consideration

A review of the record indicates that the veteran sustained 
injuries including a mandibular fracture, a facial scar, 
fractured left little finger, left wrist injury, tracheotomy 
scar, and a lip scar in a motor vehicle accident while in 
service in January 1995.  A Line of Duty Investigation was 
conducted, and it was ultimately concluded that the accident 
was not in the veteran's line of duty and due to his own 
misconduct.  In an August 2001 final decision, the Board 
determined that these disabilities were due to the veteran's 
willful misconduct, and denied restoration of service 
connection for mandibular fracture, a facial scar, fractured 
left little finger, left wrist injury, tracheotomy scar, and 
a lip scar.  Therefore, these disabilities are not for 
consideration in this case.

The medical evidence of record demonstrates that the 
veteran's dementia, memory loss, and right little finger 
fracture, are directly related to the veteran's willful 
misconduct.  The VA examination reports of record reflect 
consistent opinions that the veteran's dementia, memory loss, 
and right little finger fracture are related to the 
automobile accident that was due to the veteran's willful 
misconduct.  

It is noted that disability pension is not payable for any 
condition due to the veteran's own willful misconduct.  38 
C.F.R. § 3.301 (2003).  Therefore, the nonservice-connected 
disabilities for consideration include dermatitis of the face 
and scalp, a boil in the groin area, muscle tension 
headaches, and a low back disorder.  

The veteran has listed hypotension as one of his 
disabilities.  However, the medical evidence is negative for 
a diagnosis of the condition.  For example, hypotension was 
not found on a VA examination conducted in January 1997, and 
normotension was diagnosed when the veteran was afforded a VA 
examination in April 2004.  In April 2004, the VA examiner 
noted that the three blood pressure readings were normal, and 
commented that a couple of lower readings of record would not 
be considered hypotension nor any symptomatic complaints 
noted were related to low blood pressure.  The examiner found 
that the readings were within normal variation for day-to-day 
activities.  Based on the medical evidence, the Board finds 
that there is not a disability for consideration and is 
analogous to absence of proof of a present disability in a 
claim of entitlement to service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The most recently issued rating action of August 2004 shows 
that the RO has assigned a 10 percent rating for nonservice-
connected dermatitis and a 20 percent rating for the 
nonservice-connected lumbar spine disorder.  The remaining 
nonservice-connected conditions were assigned 0 percent 
ratings.  The combined rating is 30 percent.



Nonservice-Connected Pension

In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that each disability in a pension case must be assigned 
a percentage rating, that the RO should discuss the 
diagnostic codes used in denying a claim, that a rating 
decision may not be based on an examination that was 
conducted before all relevant evidence was gathered, and that 
the effect of pain on employability must be addressed.  In 
Brown v. Derwinski, 2 Vet. App. 444, 446-47 (1992), the Court 
held that a pension claim must be considered under both the 
average person standard and the unemployability standard.  
See also 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. §§ 
3.321, 4.17 (2003).  Complete development in conformity with 
the points addressed in Roberts and Brown has been 
accomplished, as the ratings have been assigned, and 
consideration under 38 C.F.R. § 3.321(b)(2) (2003) was made.  

Lumbosacral Strain

It is pointed out that this low back disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  As discussed, 
by regulatory amendment, however, effective on September 26, 
2003, substantive changes were made to the schedular criteria 
for evaluating spine disabilities, as defined in 38 C.F.R. § 
4.71a.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

The VA General Counsel, citing United States Supreme Court 
and U.S. Court of Appeals for the Federal Circuit precedent, 
held when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

It appears to the Board, that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Diagnostic Code 5295, in effect prior to September 26, 2003, 
contemplates lumbosacral strain, and a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent is 
available under Diagnostic Code 5295 for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Currently, Diagnostic Code 5237 contemplates lumbosacral 
strain.  Under the new regulations, the back disability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

A January 1997 VA examination was negative for postural 
abnormalities and fixed deformities.  The musculature of the 
back was symmetric.  Range of motion testing revealed the 
following: 100 degrees forward flexion; 30 degrees backward 
extension; 45 degrees left and right lateral flexion; and 70 
degrees left and right rotation.  There was no objective 
evidence of pain on motion.  Straight leg raising was 5/5 
bilaterally and in both upper and lower extremities.  SERs 
were intact.  Deep tendon reflexes were 3+/4 bilaterally.  
The examiner diagnosed mild lumbar strain.  

Records provided by the Social Security Administration (SSA), 
included a November 1996 examination report.  The examination 
revealed pulses that were 2+ and equal throughout.  The 
examination was negative for edema, cyanosis and clubbing.  
The veteran's gait was normal.  His straight leg raise was 
decreased bilaterally to 60 degrees.  He was unable to walk 
on toes and heels, but could walk on his toes and heel to toe 
tandem walk as well as squat completely to the floor with 
full recovery.  

On a visit in May 2001, the veteran complained of 
intermittent back pain with morning stiffness that improved 
after moving.  There was good bowel and bladder control.  
There was no lower extremity weakness.  Deep tendon reflexes 
were 2+, strength 5/5, and positive straight leg raise.  The 
examiner diagnosed low back strain.  Pain was considered 
moderate and rated 5 to 6 on scale of 0 to 10.  

At the time of a November 2002 VA examination, the veteran 
complained of low back pain occurring daily to every other 
day.  He indicated that it was worse when sitting for a 
prolonged period of time.  Prolonged sitting was noted as the 
only aggravating factor.  He was not taking medication for 
the condition.  Range of motion testing revealed 35 degrees 
flexion, 11 degrees extension, 5 degrees left lateral 
flexion, 8 degrees right lateral flexion, right lateral 
rotation 9 degrees, and 10 degrees left lateral rotation.  It 
was noted that the veteran was seen for physical therapist on 
one occasion.  X-rays revealed the following: straightening 
of normal lordotic curvature; partial sacralization of L5; 
well preserved heights of vertebral body and intervertebral 
disc spaces; intact pedicles; no abnormal paraspinal line; 
and bones of normal density and trabecular pattern.  

On an April 2004 VA examination, the examiner observed that 
the veteran ambulated normally without any assistive devices.  
He complained that low back pain prevented him from doing 
anything for an extended period of time, and that standing 
and sitting or lying down for an extended period of time 
produced discomfort.  Relief was brought about when he would 
change positions.  He reported working as a truck driver up 
until 2000, but no longer because of his nerves.  During the 
time that he was working, he noted that extended periods of 
driving caused discomfort and he would have to get out and 
walk around.  He denied a history of surgery and taking a 
particular medication.  He was not using a brace or cane.  He 
denied problems with motor or sensory loss to the lower 
extremities or bowel or bladder problems, only chronicity of 
pain with extended activity.  The following was noted on the 
examination: normal gait and walk; ascended and descended 
into the chair and on the table without difficulty; some 
straightening of the lordotic curve with some tightness and 
tenderness to the paralumbar muscles; straight leg raising 
was negative bilaterally; reflexes 2+ and equal bilaterally; 
no evidence of muscle atrophy or weakness in the lower 
extremities; and able to stand on toes and heel and squat 
without difficulty.  Range of motion studies revealed 20 
degrees lateral flexion, 20 degrees extension, 50 degrees 
flexion, and 15 degrees rotation bilaterally.  The examiner 
observed that there was no change in the range of motion or 
complaints of pain after repetitive motion.  X-rays did not 
show evidence of degenerative arthritis or degenerative disc 
disease.  There was some straightening of normal lordotic 
curve, which the examiner felt was consistent with physical 
findings of muscle spasm to the back.  The examiner diagnosed 
chronic lumbosacral strain.  

In further discussion of the veteran's condition, the 
examiner noted the negative history of hospitalization or bed 
rest for over the past year, and that increased pain was 
exhibited with any type of activities requiring extended 
standing or walking, bending, stooping or climbing, and 
protracted sitting.  The examiner recommended motion as the 
best solution, but also found that pain was a primarily 
limiting factor even though it would not cause changes in 
ranges of motion.  Regarding fatigability, the examiner 
stated that it would be a factor of the pain simply to get 
relief.  The examiner commented that the veteran would have 
to change a particular activity for a period of time.  The 
examiner could not find justification for unemployment with 
respect to the back other than the stated activities.  

Here, the evidence does not support that the veteran's 
lumbosacral strain would receive more than the 20 percent 
rating currently in effect if the old and new criteria were 
applied.  Under the old criteria, the clinical findings of 
record are entirely negative for the particular 
manifestations considered when rating severe lumbosacral 
strain.  There are no findings of listing of whole spine to 
opposite side and positive Goldthwaite's sign.  Also, the 
ranges of motion reported, even when factoring in complaints 
of pain, do not demonstrate marked limitation of forward 
bending in standing position or abnormal mobility on forced 
motion.  For instance, in January 1997, there was no 
objective evidence of pain on motion, and in April 2004, 
there were no changes in the ranges of motion or complaints 
of pain upon repetitive motion.  Further, x-rays of record 
revealed well-preserved disc spaces and were negative for 
degenerative changes.  There are no indications of loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  Therefore, when considering the 
old criteria under Diagnostic Code 5295, the preponderance of 
the evidence does not support an evaluation in excess of 20 
percent evaluation currently assigned.  

Regarding the new criteria under Diagnostic Code 5237, the 
preponderance evidence of record does not show that the 
cervical spine is involved.  Therefore, the criteria that 
specifically apply to the cervical spine for purposes of 
assigning a rating greater than 20 percent under the new 
formulation, are not for consideration in this case.  
Further, VA examination and treatment records show forward 
flexion ranging from 100 degrees to 35 degrees, which does 
not meet the new requirement for a 40 percent rating of 
forward flexion of 30 degrees or less.  Given the ranges of 
motion recorded in the medical examination and treatment 
reports, the lumbar spine disability at issue does not 
involve ankylosis of any portion of the spine, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, the remaining criteria used to 
assign a 40 percent rating or higher under the new 
formulation are not met in this case.  

Even when considering other Diagnostic Codes under the new 
and old criteria, the preponderance of the evidence does not 
support a rating greater than 20 percent.  A 40 percent 
rating is assigned for severe limitation of the lumbar spine 
under Diagnostic Code 5292, in effect prior to September 26, 
2003.  As noted in the discussion of the application of the 
criteria for Diagnostic Code 5295, even when factoring in 
pain, the recorded ranges of motion do not show that the 
limitation is severe.  Therefore, even if applied, Diagnostic 
Code 5292 would not result in the assignment of a higher 
rating.

Additionally, the evidence does not show and the veteran has 
not alleged that his lumbosacral strain is comparable to 
fracture of the vertebra as contemplated by Diagnostic Code 
5285, in effect prior to September 26, 2003.  Further, there 
are no neurological findings of record that would suggest 
that the veteran's low back disability involves 
intervertebral disc syndrome or is comparable to such a 
disorder.  Therefore, the old and new criteria used to rate 
such intervertebral disc syndrome would not apply here.  As 
noted above, given the ranges of motion recorded in the 
medical examination and treatment reports regarding the 
degree of lumbar spine function and motion, the disability at 
issue does not involve ankylosis, and any limitation 
demonstrated has not been described as comparable to 
ankylosis.  Therefore, Diagnostic Codes 5289 (ankylosis of 
the lumbar spine) and Diagnostic Code 5286 (complete bony 
fixation of the spine), are not for application.  

Muscle Tension Headaches

The veteran was afforded VA examinations in July 1998, May 
2000, November 2002 and April 2004.  On those occasions, it 
was noted that the veteran had suffered head trauma in 
connection with an automobile accident.  The examination 
reports reflect the veteran's complaints of headaches 
occurring daily and every other day in the temporal and 
occipital areas, and his reported use of Ibuprofen and 
Tylenol for relief, as well as lying down.  In November 2002, 
the veteran described the pain as sharp and reported that 
there was no aura.  At that time, the examiner diagnosed 
probable tension headaches secondary to automobile accident 
with head trauma and injury.  In April 2004, the veteran 
described an aching type of pain located in the back and 
right side of his head.  The examiner diagnosed muscle 
contraction headaches versus headaches secondary to motor 
vehicle accident and opined that the headache did not cause 
impairment in daily activities or employability.  

The veteran's muscle tension headaches are rated as 0 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100 (2003).  Diagnostic Code 8199 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a.  See 
38 C.F.R. § 4.27 (2003).  In the instant case, migraine 
headaches under Diagnostic Code 8100.  

A noncompensable rating is assigned for less frequent 
migraine headache attacks.  A 10 percent rating is assigned 
for migraines with characteristic prostrating attacks 
averaging one in 2 months over last several months.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months are rated 
30 percent disabling.  A 50 percent rating is assigned for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  

Here, the clinical findings do not show and the veteran has 
not alleged that the headaches are prostrating.  Essentially, 
the headaches are resolved with the use of over the counter 
medications such as Tylenol and Ibuprofen, and lying down on 
occasion.  Overall, the disability picture presented does not 
approximate criteria such as prostrating attacks averaging 
one in 2 months over the last several months, as required for 
a compensable rating under Diagnostic Code 8100.  Therefore, 
the preponderance of the evidence does support an evaluation 
in excess of the 0 percent rating currently assigned.  


Dermatitis and Boils

VA treatment records reflect treatment on various occasions 
in 2001 for boils and skin rashes.  A cyst in the groin area 
was drained in January 2001, and the veteran did not have any 
complaints of dysuria, incontinence, fever, systemic 
symptoms, or a history of bites or trauma.  The examination 
was negative for adenopathy and surrounding erythema, and the 
examiner diagnosed sebaceous cysts.  The lesions had resolved 
by the time of the veteran's visit in March 2001 for boils 
under the arms.  The swollen areas were under axillae, 
tender, warm.  However, there was no adenopathy.  The 
examiner diagnosed hiradenitis.  In August 2001, the veteran 
complained of unbearable itching in the groin area and the 
examiner diagnosed dermatophytosis of groin and perianal 
area.  The veteran was seen again for a rash in the groin 
area in October 2001, and the examiner found inclusion cysts 
around the pubis, shaft and scrotum that were benign.  There 
was erythema along the inner thigh at the groin.  The 
examiner diagnosed acne and tinea cruris.  In January 2002, 
the veteran was seen for a boil in the right groin that was 
painful, but was not draining or a lesion.  The examiner 
reported an impression of tinea cruris.  

VA examinations were conducted in November 2002 and April 
2004.  In November 2002, the veteran reported that he 
occasionally breaks out when he shaves, but a rash was not 
present at the time of the examination.  In April 2004, the 
veteran complained of rashes behind the ears which he was 
treating with over the counter lotions.  He also noted that 
he had problems with dry and flaky skin, and itches during 
the flaky stage.  The examiner diagnosed mild seborrheic 
dermatitis of the face and scalp, covering less than 1 
percent of the total body area and less than 1 percent of the 
exposed body.  The examiner noticed minimal scaling in the 
eyebrow, preauricular area, nasolabial folds and posterior 
scalp.  There was also dry and flaky skin behind both ears on 
the lateral aspect of the neck, but no skin breakdown or 
ulcerations.  There was no crusting, weeping, bleeding or 
ulceration.  The examiner also commented that there was no 
evidence of inflammation, but simply some dry scaly skin 
consistent with atrophic dermatitis.  The examiner opined 
that since the condition was responsive to moisturizing 
creams, it did not present a disability.  

As discussed above, the criteria used to rate skin disorders 
was revised since the veteran initiated his claim, and the 
retroactive reach of the new criteria is limited to the 
effective date of the change.  Here, the effective date of 
the change is August 30, 2002.  A review of the file shows 
that under the old provisions of 38 C.F.R. § 4.118, a 10 
percent rating has been assigned under Diagnostic Code 7899-
7806 for mild seborrheic dermatitis of the face and scalp, 
and a noncompensable rating has been assigned for a boil in 
the groin area under Diagnostic Code 7805.  

Dermatitis is rated by analogy under Diagnostic Code 7806 
that contemplates eczema.  A 10 percent rating is assigned 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 
maximum rating of 50 percent is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

Here, the clinical findings show and the veteran has reported 
that his rashes have been responsive to the use of over the 
counter creams.  Therefore, it is reasonable to find that the 
itching associated with the rashes would not be constant.  
Also, the evidence is negative for showing extensive lesions 
or marked disfigurement.  As noted, on the most recent 
examination the rashes covered less than 1 percent of the 
entire body and exposed area.  Therefore, the disability 
picture presented does not approximate the criteria for a 
rating greater than 10 percent under Diagnostic Code 7806, in 
effect prior to August 30, 2002.  

Diagnostic Code 7805, in effect prior to August 30, 2002, 
contemplates scars rated on the limitation of the part 
affected.  However, the boils have been described as tender 
and painful.  Diagnostic Code 7804 provides for a maximum 
rating of 10 percent for scars that are superficial, tender 
and painful on objective demonstration.  The new version of 
Diagnostic Code 7804 is essentially unchanged as a 10 percent 
rating is assigned for superficial scars that are painful on 
examination.  Therefore, the Board finds that the boils 
should be rated 10 percent disabling under both versions of 
Diagnostic Code 7804 since it is representative of the 
disability picture presented.  

Other Diagnostic Codes that offer ratings greater than 10 
percent are not for application in this case.  The evidence 
does not show and the veteran has not alleged that his skin 
conditions are comparable to disfiguring scars of the head 
face or neck (Diagnostic Code 7800), or third degree burn 
scars (Diagnostic Code 7801), or second degree burn scars 
(Diagnostic Code 7802).  

As noted, the veteran's skin conditions are not disfiguring 
even though he has complained of rashes on his face and head.  
Therefore, Diagnostic Code 7800 that contemplates 
disfigurement of the head, face or neck.  

The current version of Diagnostic Code 7806 provides a 10 
percent rating for dermatitis or eczema when there is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Here, the VA examination of April 
2004 showed that the rash covered less than 1 percent of the 
entire body and less than 1 percent of the exposed area.  
Also, there are no findings that the condition required 
systemic therapy.  Therefore, the application of the current 
version of Diagnostic Code 7806 would not be favorable, as a 
10 percent rating would not be assigned.  See 38 C.F.R. 
§ 4.31 (2003).  

Diagnostic Code 7817 contemplates exfoliative dermatitis, but 
the ratings are dependent upon the need for systemic therapy.  
As noted, the skin rashes have not required such therapy.  
Therefore, Diagnostic Code 7817 is not for application.  

With regard to the boils, Diagnostic Code 7801 provides a 20 
percent rating for scars, other than head, face, or neck, 
that are deep or that cause limited motion when the area or 
areas exceed 12 square inches.  Here, the evidence does not 
show that the boils have affected an area or areas exceeding 
12 square inches.  




Combined Rating

After reviewing the medical record, the Board finds that the 
totality of the evidence supports the RO's current assignment 
of disability evaluations for the veteran's lumbar spine, 
headaches, and dermatitis.  However, a higher rating of 10 
percent is appropriate for the boils.  Accordingly, under the 
provisions of 38 C.F.R. § 4.25 (2003), the veteran's combined 
disability rating is now 40 percent.

Application of the "Average Person" Test of 38 U.S.C.A. § 
1502(a)(1) (West 2002) and 38 C.F.R. § 4.15 (2003).

A person is considered permanently and totally disabled if he 
or she is unemployable as a result of disabilities that are 
"reasonably certain to continue throughout the life of the 
disabled person," or if he or she has "any disability which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 U.S.C.A. 
§ 1502(a)(1) (West 2002).  This is referred to as the 
"average person" test, which formulates the basis for a 
finding of permanent and total disability.  Under 38 C.F.R. § 
4.15 (2003), the permanent loss of the use of both hands or 
both feet, or of one hand and one foot, or of the sight in 
both eyes, or becoming permanently and totally bedridden, are 
considered permanent and total disabilities.  The section 
also provides that additional total disability ratings are 
designated in the general ratings schedule.  The average 
person test has been met if any of the conditions set forth 
in 38 C.F.R. § 4.15 (2003) are present.

As noted, the veteran's nonservice connected disabilities are 
lumbosacral strain, muscle tension headaches, dermatitis, and 
boils.  None of these disabilities, by their nature, require 
a finding of a permanent and total disability under the 
provisions of 38 C.F.R. § 4.15 (2003).  That is, the veteran 
does not have the loss of use of his hands or feet, and is 
not blind.  Also, the veteran has not received a total 
disability evaluation for a single nonservice-connected 
disability, or for combined nonservice-connected 
disabilities.  Therefore, the veteran has not met the 
"average person" test required to be considered totally and 
permanently disabled.

Application of 38 C.F.R. §§ 4.16 and 4.17

All veterans who are basically eligible, and who are unable 
to secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite. 38 C.F.R. § 4.17 
(2003).

Under 38 C.F.R. § 4.16, total disability ratings may be 
assigned in cases where the schedular rating is less than a 
total rating, as long as the veteran's disabilities meet 
specified rating levels, and the veteran is unable to follow 
a gainful occupation as a result of these disabilities.  If 
there is one disability, that disability shall be evaluated 
at 60 percent or more.  If there is more than one disability, 
at least one must be rated at 40 percent or more, and the 
combined rating must be 70 percent or more.

In this case, the Board notes that there is more than one 
disability, and that none of the rated disabilities are 40 
percent or higher.  The veteran's combined evaluation is 40 
percent.  Therefore, the veteran does not meet the schedular 
requirements for a permanent and total rating under 38 C.F.R. 
§ 4.16.

Application of 38 C.F.R. § 3.321(b)(2)

During a hearing conducted at the RO in October 2002, the 
veteran testified that he has tried to work since service, 
but could not maintain employment.  However, the Board notes 
that in 1997, SSA granted disability benefits based on 
organic mental disorders.  That same year, VA received the 
veteran's completed VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) wherein 
he alleged that memory loss, which is not a service-connected 
disability, prevented him from securing or following any 
substantially gainful occupation.  Therefore, it is 
reasonable to find that the nonservice-connected disabilities 
that are not of willful misconduct origin make the veteran 
unemployable.  

When the veteran filed his claim for unemployability, he 
reported his work with the U.S. Army as a recruiter and 
supply sergeant, and in security with a casino.  He also 
reported that he had completed high school, and that he had 
received additional training in 1986, 1988 and 1994 with the 
U.S. Army, but had not received any education or training 
since he became too disabled to work.  Therefore, the 
evidence suggests that the veteran has had varied work 
experience, and that his education is limited.  

Although there are such limitations, the medical record does 
not support a finding that the veteran is unemployable due to 
his disabilities that are not of willful misconduct origin.  
With the exception of the evaluation for lumbosacral strain, 
each of the remaining nonservice-connected skin disabilities 
do not warrant an evaluation greater than 10 percent and the 
headaches are noncompensable.  The existence of these 
conditions suggests that the veteran has some physical 
limitations.  However, they are not of the degree that would 
completely exclude educational and employment opportunities.  
A review of the assessments made on VA examinations, 
including the most recent one conducted in April 2004, 
reflect opinions that the disabilities do not produce 
unemployability.  Accordingly, a determination on an 
extraschedular basis is not in order.

Accordingly, there is not a basis for favorable action on the 
pension claim. The evidence is not so evenly balances that 
there is doubt as to any material issue. 38 U.S.C.A. § 
5107(b) (West 1991). The favorable evidence is far outweighed 
by the medical record showing that the degree of impairment 
precludes securing substantially gainful employment.




ORDER

Entitlement to nonservice-connected pension is denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



